Citation Nr: 0614523	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  03-36 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD) currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision by which the RO denied 
service connection for a right ankle disorder, but granted 
service connection and assigned an initial 10 percent rating 
for PTSD, effective May 30 2002.  A notice of disagreement 
(NOD) was received in March 2003, and a statement of the case 
(SOC) was issued in November 2003.  A substantive appeal was 
received from the veteran that same month.  In November 2005, 
the RO granted a 30 percent rating for PTSD, from June 17, 
2005 (as reflected in a supplemental SOC (SSOC)).    

Also in November 2005, the RO granted service connection for 
a right ankle disability.  As this action represents a full 
grant of the benefits sought, that issue is no longer before 
the Board. 

During a March 2006 hearing before the undersigned Veterans 
Law Judge at the RO, the veteran and his representative 
emphasized that the veteran is not disputing the initial 10 
percent rating assigned for PTSD, but, rather, the 30 percent 
rating assigned from June 17, 2005 (see March 17, 2006 
hearing transcript, page 2); hence, the Board's 
characterization of the issue as reflected on the title page.  
A transcript of the Board hearing is of record.  During the 
hearing, the appellant also submitted additional evidence 
directly to the Board, along with a waiver of initial RO 
consideration of this evidence.  The Board accepts this 
evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.800 (2005).

For the reasons expressed below, the matter on appeal is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required. 


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claim on appeal is warranted 
even though such action will, regrettably, further delay an 
appellate decision on the claim.  

The veteran was last afforded a VA examination in January 
2005.  However, it appears that his circumstances have 
changed since that examination.  Notably, he reports that his 
symptomatology has worsened and that he stopped work due to 
his PTSD.  

The Board also observes that VA examiners  in December 2002 
and January 2005 assigned Global Assessment of Functioning 
(GAF) scores of 70 and 68, respectively, whereas a Vet Center 
Counselor assigned a GAF of 50 in March 2006 (GAF 50).  
Pursuant to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, earlier assigned scores are reflective of no more 
than mild to moderate symptomatology, while the score of 50 
is indicative of serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  

Under these circumstances, the Board finds that, to obtain a 
more accurate portrayal of the current severity of the 
veteran's psychiatric impairment, further psychiatric 
evaluation of the veteran would be helpful in resolving the 
claim on appeal.  

Accordingly, the RO should arrange for the veteran to undergo 
further mental disorder examination, by a psychiatrist, at an 
appropriate VA medical facility.  The veteran is herby 
advised that a failure to report to any scheduled 
examination, without good cause, shall result in a denial of 
the claim for increase.  See 38 C.F.R. § 3.655(b) (2005).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file copies of any notice(s) of the date and 
time of the examination sent to the veteran by the pertinent 
VA medical facility.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also  
38 U.S.C.A. § 5103(b)(3) (West Supp. 2004) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should also invite the veteran to submit all 
evidence in his possession, and ensure that its letter meets 
the requirements of the recent decision in Dingess/Hartman, 
19 Vet. App. 473 (2006), as regards rating claims.  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all evidence 
in his possession, and ensure that its 
letter meets the requirements of the 
recent decision in Dingess/Hartman, cited 
to above, as regards rating claims, as 
appropriate.  The RO's letter should 
clearly explain to the veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2005).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and any 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all available records and/or 
responses from each contacted entity are 
associated with the veteran's claims 
file, the RO should arrange for the 
veteran to undergo a VA mental disorders 
examination by a VA psychiatrist, at an 
appropriate VA medical facility.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  All appropriate tests and 
studies, including psychological testing, 
should be performed and all findings must 
be reported in detail 

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of memory loss; depressed mood; anxiety; 
panic attacks; sleep impairment; impaired 
judgment, speech, impulse control and/or 
thought processes; neglect of personal 
hygiene and appearance; suicidal 
ideation; and delusions or 
hallucinations.  The doctor should also 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning (GAF) score for the present 
and for the past year, as well as an 
explanation of what each score means.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

4.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
(a) copy(ies) of any notice(s) of the 
date and time of such examination sent to 
him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for a  
rating greater than 30 percent for PTSD.  
If the veteran fails to report to the 
examination, the RO should apply the 
provisions of 38 C.F.R. § 3.655(b), as 
appropriate.  Otherwise, the RO should 
consider the claim in light of all 
pertinent evidence and legal authority.  

7.  Unless the claim is granted to the 
veteran's satisfaction, the RO must 
furnish to him and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


